DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 16 November 2021 for the application filed 13 November 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12, 14-15 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goossen (US 2009/0050750).
- Regarding Claim 1. Goossen discloses an aerial manipulation system (34/1, fig. 1-12) for manipulating an object (9 or “target” [0038]) via an aircraft (3) during a hover operation of the aircraft (“hover mode” [0051]) the aerial manipulation system (“manipulator arm system on a ducted air-fan UAV” [abstract]) comprising: 
a plurality of sensors (“sensors that provide information” [0012], “avionics may provide control of the flight altitude, speed, orientation, and translational movement” [0038]; avionics inherently include sensors) configured to identify a physical characteristic (“contact pressure between the manipulator arm and a surface or object” [0012]) of the object (9 or “target” [0038]), wherein the physical characteristic comprises one or more of a dimension, geometry, or weight of the object (9, in order for the system to identify the appropriate tool within the stores pod, identification of a dimension, geometry or weight is inherently required for the manipulator arm to choose the correct tool/object from the pod) 
an object manipulation system (34/1, illustrated in detail in fig. 6-7) coupled to an airframe (3, fig. 1 illustrates the coupling) of the aircraft (3) and configured to manipulate the object (9 or “target” [0038]; “retrieve or place a payload within the payload stores pod” [0043]) and to secure the 
a processor (“controller” [0037], the controller is equivalent to a processor) communicatively coupled to the plurality of sensors (“commands transmitted to the avionics” [0037]) and configured to control operation of the object manipulation system (34/1, “controllably moved by sending commands to a controller of the manipulator arm… controller may be integrated into the avionics module” [0041]) based at least in part on information from the plurality of sensors (“avionics” [0041]), wherein the processor (“controller” [0037]) is further configured to control alignment (“UAV may be positioned on or close to a target site” [0038]) between the object (9 or “target” [0038]) and the airframe (3).
- Regarding Claim 2. Goossen discloses the aerial manipulation system of claim 1, wherein the plurality of sensors comprises an optical module (“onboard camera or cameras capable of monitoring a 360 degree field of vision around the UAV system” [0013]).
- Regarding Claim 3. Goossen discloses the aerial manipulation system of claim 1, wherein the object manipulation system (34/1) comprises one or more robotic arms (34/1) to 
(1) align (“stabilizing the position of the UAV” [0057]) the object (“target” [0057]) with the airframe (3) and 
(2) secure (“grasp a variety of objects, and may preferably grasp an object immovably attached to the target site” [0057]) the object (9 or “target” [0057]) relative to the airframe (3).

- Regarding Claim 5.  Goossen discloses the aerial manipulation system of claim 3, wherein the object manipulation system (34/1) comprises a latching mechanism (5, “payload stores pod” [0044], the pod is equivalent to a latching mechanism as the tools or sensors placed in the pod must be securely held by the pod to protect the items during flight operations) coupled to the airframe (3, fig. 4 illustrates the pod as part of the airframe), the one or more robotic arms (34/1) being configured to position the object (9 or “target” [0057]) relative to the latching mechanism (“retrieve or place a payload within the payload stores pod” [0043]) in order to secure the object (2) to the airframe (1).
- Regarding Claim 6. Goossen discloses the aerial manipulation system of claim 3, wherein the one or more robotic arms (34/1) are configured to secure the object (9 or “target” [0057]) relative to the airframe (3) in a position that is at the center of mass of the aircraft (fig. 1 and 4 illustrate the payload stores pod positioned at the center of mass of the aircraft).
- Regarding Claim 10. Goossen discloses the aerial manipulation system of claim 3, wherein the one or more robotic arms (34/1) are configured to pick up the object (9 or “target” [0057], “tools for use with the manipulator arm” [0044]).
- Regarding Claim 12.  Goossen discloses the aerial manipulation system of claim 1, wherein the object manipulation system (34/1) comprises one or more feedback sensors (“information regarding contact pressure between the manipulator arm and a surface or object…” [0012]) to provide feedback data (“to assist in guidance of the UAV system” [0012]) to the processor (“controller” [0037]) when interacting with the object (9 or “target” [0057]; “manipulator arm and an object or surface” [0012]).
- Regarding Claim 14.  Goossen discloses the aerial manipulation system of claim 1, wherein the object (9 or “target” [0057]) is stationary (36, “radio tower” [0057]) and the processor (“controller” [0037]) is configured to control a flight controller (“avionics” [0056]) of the aircraft (3) as a function of inputs from the 
- Regarding Claim 15.  Goossen discloses aerial manipulation system of claim 1, wherein the object (9 or “target” [0057]) is movable and the processor (“controller” [0037]) is configured to control the object manipulation system (34/1) to align the object (9 or “target” [0057]) with the airframe (fig. 1, “the manipulator arm may be capable of motion such that the manipulator arm can retrieve or place payload within the payload stores pod.
- Regarding Claim 22. Goossen discloses an aerial manipulation system (34/1, fig. 1-12) for manipulating an object (“target” [0057]) on a surface (36, “tower” [0057]) via an aircraft (3) during a hover operation (“hover mode” [0051]), the aerial manipulation system (34/1) comprising: 
a plurality of sensors (“sensors that provide information” [0012], “avionics may provide control of the flight altitude, speed, orientation, and translational movement” [0038]; avionics inherently include sensors) configured to identify a physical characteristic (“contact pressure between the manipulator arm and a surface or object” [0012]) of the object (9 or “target” [0038]); 
an object manipulation system (34/1) coupled to an airframe of the aircraft (3, fig. 1-12 illustrate the manipulation system coupled to the airframe of the aircraft), 
wherein the object manipulation system (34/1) comprises a touch sensor (“sensors that provide information regarding a contact pressure” [0012]; contact pressure sensor and touch sensor are equivalent) and one or more robotic arms (34/1), 
wherein the one or more robotic arms (34/1) are configured to adjust a position or an orientation of the object (9) relative to the aircraft (3, inherently, for the manipulator arm to use the tools which are retrieved from and placed back into the stores pod, the arm must be capable of adjusting a position or orientation of the tool/object relative to the aircraft), to engage the object (9, 36, or “target” [0057]) during the hover operation (“hover mode” [0051], fig. 12 illustrates) and to secure the object in a fixed manner to an exterior surface of the airframe (3, “manipulator arm may be capable of motion such that the manipulator arm can retrieve or place a payload within the payload stores pod [0043], the payload stores pod as illustrated is a portion of the exterior surface of the aircraft which is on the top side, further, placing the payload in the payload stores pod allows the object to be secured in a fixed manner) during the hover operation (“hover mode” [0051], the system is built to function while hovering, allowing for the manipulation of the object to occur during hover), and 
wherein the touch sensor (“contact pressure sensor” [0012]) is coupled to the one or more robotic arms (34/1, “between the manipulator arm and a surface or object” [0012]) and configured to detect engagement between the one or more robotic arms (34/1) and the object during the hover operation (“torque caused by interaction of the manipulator arm and an object or surface” [0012]); and 
a processor (“controller” [0037], the controller is equivalent to a processor) communicatively coupled to the plurality of sensors (“commands transmitted to the avionics” [0037]) and the touch sensor (“contact pressure sensor” [0012]), 
wherein the processor (“controller” [0037]) is configured to control operation of the object manipulation system (34/1, “create commands that may be transmitted to the avionics” [0037]) based at least in part on information from the plurality of sensors (“commands transmitted to the avionics” [0037]) and the touch sensor (“contact pressure sensor” [0012]).
- Regarding Claim 23. Goossen discloses the aerial manipulation system of claim 22, wherein the processor (“controller” [0037]) is communicatively coupled to a flight controller (“controller” [0037], “avionics” [0037]) of the aircraft (3) and configured to provide feedback to the flight controller (“may create commands that may be transmitted to the avionics” [0037]).
- Regarding Claim 24. Goossen discloses the aerial manipulation system of claim 23, wherein the processor (“controller” [0037]) is configured to, via the flight controller (“controller” [0037]), adjust a position and an orientation of the aircraft (3) during hover operation to align the airframe (“UAV may be positioned on or close to a target site” [0038]) with the object (9/36 or “target” [0057]).
- Regarding Claim 25. Goossen discloses the aerial manipulation system of claim 22, wherein the one or more robotic arms (34/1) are configured to maintain contact (fig. 12 illustrates contact maintained between the arm and object as the object is grasped by the arm during operation) between at least one robotic arm (34/1) and the object (36) to account for movement of the aircraft (3) during the hover operation (“hover mode” [0051]).
- Regarding Claim 26. Goossen discloses the aerial manipulation system of claim 22, wherein the one or more robotic arms (34/1) are configured to lift the object (9/36 or “target” [0057]) from the surface (“retrieve or place a payload within the payload stores pod” [0043], the payload is either deployed to the surface to work on the object or removed from the object) during the hover operation (“hover mode” [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen, hereinafter Goossen-750 in view of Goossen et al. (US 2010/0193626), hereinafter Goossen-626.
- Regarding Claim 7.  Goossen-750 discloses the aerial manipulation system of claim 1.  Goossen-750 does not disclose wherein the aircraft is configured to cooperate with a ground-based landing structure to facilitate object manipulation.
However, Goossen-626 discloses a similar aerial manipulation system (10, fig. 6) wherein the aircraft (15, fig. 6) is configured to cooperate with a ground-based landing structure (20) to facilitate object manipulation (“used to deliver the UAV to a location to carry out a mission” [0041]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Goossen-750 to incorporate the ground-based landing structure to facilitate object manipulation as disclosed by Goossen-626 to allow for the aerial manipulation system to provide rapid deployment of an unmanned ground vehicle and/or obstacle avoidance through integration of the systems as disclosed by Goossen-626 in [0006].
- Regarding Claim 8.  Goossen-750 as modified disclose the aerial manipulation system of claim 7.  Goossen-626 further discloses wherein the ground-based landing structure (20) comprises one or more landing supports (155) sized and shaped to accept the aircraft (15, fig. 6 illustrates that the landing structure landing supports are sized and shaped to hold the landing gear of the aircraft).
- Regarding Claim 9.  Goossen-750 as modified discloses the aerial manipulation system of claim 8.  Goossen-626 further discloses wherein one or more landing supports (155) are configured to guide the object manipulation system (140) toward the object during a landing operation of the aircraft (15) based at least in part on a characteristic of the object or the aircraft (“used to deliver the UAV to a location for the UAV to carry out a mission” [0041]).
- Regarding Claim 11. Goossen-750 discloses the aerial manipulation system of claim 1, wherein the aircraft is a VTOL aircraft (“VTOL” [0008]) that comprises landing gear (20) coupled to the airframe (3, fig. 9 illustrates the landing gear coupled to the airframe).  Goossen-750 does not disclose wherein the landing gear is configured to retract during object acquisition and to deploy during a landing operation of the aircraft.
However, Goossen-626 discloses a similar aerial manipulation system (10, fig. 6) wherein the landing gear (35) is configured to retract during object acquisition (“retractable…conform to the shape of the exterior of the duct” [0021], when the aircraft is in flight, the landing gear is retracted) and to deploy during a landing operation of the aircraft (15, “landing gear is received by a plurality of landing gear receptacles contained in the landing platform” [0041], in order for the landing platform to receiver the landing gear, the landing gear must be deployed)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Goossen-750 to incorporate the retractable landing gear as disclosed by Goossen-626 to allow for the landing gear to conform to the shape of the exterior of the duct to reduce aerodynamic drag that would otherwise be introduced into the system if the legs were not retractable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goossen-750 in view of O’Toole (US 2016/0159496).
- Regarding Claim 13.  Goossen-750 disclose the aerial manipulation system of claim 1, but does not disclose wherein the object comprises a code or a fiducial marker to aid in determining the physical characteristic of the object.
However, O’Toole discloses a similar aerial manipulation system (fig. 1) wherein the object comprises a code (“scan the surfaces of any parcels for detection of a bar code” [0035]) to aid in determining a physical characteristic of the object (“processed and sent back to the drone in the form of instruction to drone for retrieval of the package from the box” [0035]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object of Goossen-750 to incorporate a code as disclosed by O’Toole to allow for the processor to determine which object to manipulate as disclosed by [0035] of O’Toole.
Response to Arguments
Applicant's arguments, see pages 7-11, filed 16 November 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. mitigation of risk of collision or damage to the aircraft) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the examiner’s arguments do not seem to allow that Goossen’s disclosure of the payload stores pod, which can include tools for working on an object or target, can fit into the “object” of the applicant’s claims allowing for Goossen to disclose the limitations as recited. Through manipulation of the various tools within the stores pod, Goossen’s disclosure covers the various new limitations related to alignment of the object with the airframe, identification of a dimension, geometry or weight, etc. as Goossen’s system inherently is required to conduct these steps while choosing the appropriate tool from the payload stores pod to work on the target object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/2/2021